DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 5/16/2022 have been entered.  Claims 1-21 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 12-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hargadon (US Publication No. 2019/0255551) in view of Funseth et al. (US Publication No. 2015/0375247).
Hargadon teaches:
Re claim 1.  An automated construction robot system comprising: 
a mobile base assembly configured to be displaceable within a work area (mobile platform 105, Figure 1); 
a head assembly configured to process a work surface (fluid applicator 160, Figure 1); 
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1); 
a machine vision system configured to scan a target area and generate target area information (sensor 150, Figure 1; and paragraph [0038]); and 
a computational system configured to: 
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly (abstract), 
process the target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.), 
manipulate the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.)
identify one or more surface defects within the target area (paragraph [0086]: edge is blurry or indistinct beyond an allowed threshold); and
generate remedial instructions based upon the one or more surface defects (paragraph [0086]: adjust operational parameter in real-time to make suitable correction).

While Hargadon does teach, at paragraph [0066], increasing or decreasing the air pressure, which is used to force the liquid coating from a nozzle, via servo-mechanisms, valves, pumps, motor speed controls and/or other regulators at the compressed air source 180, at or near the nozzles 305 or spay head assembly 160, or along the path between the two, Hargadon fails to specifically teach: (re claim 1) provide a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface.
Funseth teaches, at paragraph [0077], achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves 30 and 32.
In view of Funseth’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claim 1) provide a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface; since Funseth teaches achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves.  

Hargadon further teaches:
Re claim 2.  Wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: 
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 
rotating the head assembly about a Z-axis (paragraph [0052]: altering the spatial orientation or angle of a nozzle involves rotating in at least one of the x, y, or z axes.).

Re claim 4.  Wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly includes one or more of: 
controlling the movement of the mobile base assembly within the work area (abstract); 
extending / retracting the arm assembly with respect to the mobile base assembly; 
controlling the location of the head assembly with respect to the work surface and/or the mobile base assembly; 
controlling the velocity of the head assembly with respect to the work surface and/or the mobile base assembly; and 
rotating the head assembly with respect to the work surface.

Re claim 5.  Wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly includes one or more of: 
controlling a spray fan width of the coating material applied to the work surface via the head assembly;  39H&K Docket No.: 159994.000xxHolland & Knight LLP Assignee: Ascend Robotics LLC10 St. James Avenue Inventor: Yin et al. 
controlling the volume of the coating material provided to the head assembly; and 
controlling the pressure of the coating material provided to the head assembly (paragraph [0066]).

Re claim 7.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Re claim 8.  Wherein processing the target area information to generate one or more edge instructions includes: 
identifying an object within the target area information to be avoided (paragraphs [0038 and 0058-0059]); and 
processing the target area information to generate one or more edge instructions for applying the coating material to the work surface while avoiding the identified object (paragraphs [0062, 0072]).

Re claim 12.  A computer-implemented method, executed on an automated construction robot system, comprising: 
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly (abstract; and Figure 1); 
processing target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.); 
manipulating an angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.); 
identifying one or more surface defects within the target area (paragraph [0086]: edge is blurry or indistinct beyond an allowed threshold); and 
generating remedial instructions based upon the one or more surface defects (paragraph [0086]: adjust operational parameter in real-time to make suitable correction);
wherein: 
the mobile base assembly is configured to be displaceable within a work area (mobile platform 105, Figure 1), 
the head assembly is configured to process the work surface (fluid applicator 160, Figure 1), and 
the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1).

 Hargadon fails to specifically teach: (re claim 12) providing a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface.  
Funseth teaches, at paragraph [0077], achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves 30 and 32.
In view of Funseth’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claim 12) providing a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface; since Funseth teaches achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves.  

	Hargadon further teaches:
Re claim 13.  Wherein manipulating the angle Inventor: Yin et al.of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of:
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 
rotating the head assembly about a Z-axis (paragraph [0052]: altering the spatial orientation or angle of a nozzle involves rotating in at least one of the x, y, or z axes.).

Re claim 16.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Re claim 17.  A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by an automated construction robot system, cause the automated construction robot system to perform  Inventor: Yin et al.operations comprising: 
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly (abstract); 
processing target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.); 
manipulating an angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.); 
identifying one or more surface defects within the target area (paragraph [0086]: edge is blurry or indistinct beyond an allowed threshold); and 
generating remedial instructions based upon the one or more surface defects (paragraph [0086]: adjust operational parameter in real-time to make suitable correction);
wherein: 
the mobile base assembly is configured to be displaceable within a work area (mobile platform 105, Figure 1), 
the head assembly is configured to process the work surface (fluid applicator 160, Figure 1), and 
the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1).

	Hargadon fails to specifically teach: (re claim 17) providing a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface.  
Funseth teaches, at paragraph [0077], achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves 30 and 32.
In view of Funseth’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claim 17) providing a variable duty cycle control signal for regulating a quantity of the coating material applied to the work surface; since Funseth teaches achieving a manufacturer specified optimal amount of paint for best coverage via adjusting the duty cycle for valves.  

	Hargadon further teaches:
Re claim 18.  Wherein manipulating the angle Inventor: Yin et al.of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of:
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 
rotating the head assembly about a Z-axis (paragraph [0052]: altering the spatial orientation or angle of a nozzle involves rotating in at least one of the x, y, or z axes.).

Re claim 21.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Hargadon fails to specifically teach: (re claims 3, 14, and 19) wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: 
decreasing the angle of incidence to increase the crispness of an edge of the coating material applied to the work surface; and 
increasing the angle of incidence to decrease the crispness of the edge of the coating material applied to the work surface.

Hargadon teaches, at paragraph [0052], altering the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface; and at paragraphs [0057 and 0062-0064], using the nozzle-associated elements described throughout Hargadon to ensure the spraying robot produces a crisp, clean paint line around boundaries and edges.  While Hargadon does not teach how the angle of a nozzle is altered to produce a crisp, clean edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try large and small angles to determine which produce the crispest edges, as there are a finite number of possible types of angles to test, and Hargadon teaches altering the angle would lead to a reasonable expectation of successfully making a crisper paint edge.   

In view of Hargadon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, (re claims 3, 14, and 19) wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: decreasing the angle of incidence to increase the crispness of an edge of the coating material applied to the work surface; and increasing the angle of incidence to decrease the crispness of the edge of the coating material applied to the work surface; since Hargadon teaches altering the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface; and using the nozzle-associated elements described throughout Hargadon to ensure the spraying robot produces a crisp, clean paint line around boundaries and edges.  While Hargadon does not teach how the angle of a nozzle is altered to produce a crisp, clean edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try large and small angles to determine which produce the crispest edges, as there are a finite number of possible types of angles to test, and Hargadon teaches altering the angle would lead to a reasonable expectation of successfully making a crisper paint edge.   

Claim 6, 9-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hargadon (US Publication No. 2019/0255551) as modified by Funseth et al. (US Publication No. 2015/0375247) as applied to claims 1, 12, and 17 above, and further in view of Lipinski et al. (US Publication No. 2016/0121486).
The teachings of Hargadon have been discussed above.  Hargadon fails to specifically teach: (re claims 6, 15, and 20) wherein the arm assembly includes: a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly.
Lipinski teaches, at Figures 2, 3, and 4, such robotic spraying systems may include a wrist joint for orienting the spraying head of the robot.  This would allow the head, and all of the attached nozzles, to be reoriented without the need to adjust numerous nozzles independently.  
In view of Lipinski’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claims 6, 15, and 20) wherein the arm assembly includes: a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly; since Lipinski teaches such robotic spraying systems may include a wrist joint for orienting the spraying head of the robot.  This would allow the head, and all of the attached nozzles, to be reoriented without the need to adjust numerous nozzles independently.  

Hargadon fails to specifically teach: (re claim 9) wherein the automated construction robot system includes a plurality of automated construction robots; (re claim 10) wherein the plurality of automated construction robots includes:   a primary construction robot; and a scout construction robot; (re claim 11) wherein the scout construction robot is configured to scan the target area and generate the target area information.
Lipinski teaches, at paragraph [0164], such robotic spraying systems may include a second robot equipped with sensors for mapping an area to be sprayed.  Placing the spraying accessories and the sensing accessories on two separate robots allows for lighter robots which don’t have to carry as many accessories, and prevents overspray from contaminating the sensors as the two robots need not be operating in the same area at the same time.  
In view of Lipinski’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claim 9) wherein the automated construction robot system includes a plurality of automated construction robots; (re claim 10) wherein the plurality of automated construction robots includes:   a primary construction robot; and a scout construction robot; (re claim 11) wherein the scout construction robot is configured to scan the target area and generate the target area information; since Lipinski teaches such robotic spraying systems may include a second robot equipped with sensors for mapping an area to be sprayed.  Placing the spraying accessories and the sensing accessories on two separate robots allows for lighter robots which don’t have to carry as many accessories, and prevents overspray from contaminating the sensors as the two robots need not be operating in the same area at the same time.  

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.  Applicant argues, on pages 8-12, that Hargadon fails to teach the newly claimed subject matter: 
identify one or more surface defects within the target area; and 
generate remedial instructions based upon the one or more surface defects.  

Hargadon teaches these limitations at paragraph [0086], which states:
(ii) Feedback systems. The apparatus 100 may employ data from sensors 150 to determine in real-time if an applied coating has a suitably clean, distinct painted edge; if the edge is blurry or indistinct beyond an allowed threshold, the apparatus may adjust operational parameters in real-time to make suitable correction.

The unsatisfactory edges identified in Hargadon are surface defects, and adjusting operational parameters to make suitable corrections reads on generating remedial instructions based upon the one or more surface defects.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raman et al. (US Publication No. 2018/0093289) teaches, at paragraph [0101], changing the direction a paint spraying robot sprays paint onto a wall at an intersection or corner between two walls.  The robot may change from spraying paint perpendicular to one of the walls, to spraying paint at a 45 degree angle to the walls.  The robot may also spray in thirty degree increments, ten degree increments, fifteen degree increments, or any other suitable increment to ensure the paint robot can evenly apply paint to the corner/intersection.  
Fritz et al. (US Publication No. 2017/0341098) teaches, at paragraph [0086], adjusting a rotation angle of a spray pattern along a path to adapt the path width so that coating paths abut one another without gaps and without overlaps and thereby conform to component edges.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664